DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 7, and 9-12 are allowed.

Response to Arguments
Applicant’s remarks submitted 7/9/2021 with respect to claims 1, 7, and 9-12 have been considered and are persuasive. The claims are allowed.  A new rejection is issued for claim 13 to address the “sacrum” limitation. The new action is non-final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (Pub. No.: US 2015/0352357 A1); hereinafter referred to as “Wei”, in view of 
Regarding claim 13, Wei discloses a method for treating urinary incontinence (e.g. see [0019]), the method comprising: detecting the presence or absence of urination by a sensor (e.g. see [0020], [0035], [0058]); and imparting a stimulus wearer by one or more stimulation pads in response to urination detection by the sensor (e.g. see [0035], [0050]-[0052]).
Wei discloses stimulating the male genitalia to treat incontinence but is silent as to specifically stimulating the sacrum. Siff teaches that it is known to use such a modification as set forth in [0029], [0023] to provide treatment of the foregoing symptoms with a small comfortable hand held Biowave.RTM. electro-therapy generator device that may be operated by a patient in a clinic setting, at home, etc., and thus without doctor supervision (e.g. see [0023]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Wei, with such a modification as taught by Siff, since such a modification would provide the predictable results of treatment of the foregoing symptoms with a small comfortable hand held Biowave.RTM. electro-therapy generator device that may be operated by a patient in a clinic setting, at home, etc., and thus without doctor supervision (e.g. see [0023]).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHILIP C EDWARDS/					Examiner, Art Unit 3792				                                                                                                                                                                                                                                                                                                                                                                                                                
/Amanda K Hulbert/
Primary Examiner, Art Unit 3792